BOLIN, Judge.
Judy Crosslin was stopped and searched when her departure from defendant’s clothing store activated a shoplifting warning device. The trial court held the search was unreasonable and awarded plaintiff $350 damages. Defendant appeals and we affirm.
The facts of this case are identical to those in Smith et ux. v. Whatley d/b/a Fantasia No. 2, 338 So.2d 153 (La.App. 2nd Cir., 1976). Plaintiff in that case was accompanied by plaintiff in this case when they were both stopped and searched by employees of defendant. It was stipulated that the testimony in this case would be the same as in Smith and a copy of that transcript of testimony is filed in this record.
For the reasons assigned in Smith v. Whatley, the judgment is affirmed at appellant’s cost.